Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this 6th day of
April, 2010 between BJ’S RESTAURANTS, INC., a California corporation (the
“Company”) and GERALD W. DEITCHLE (the “Executive”).

1. Term. Subject to the termination provisions of Section 7 below, the term of
this Agreement (“Term”) shall be deemed to have commenced as of December 30,
2009 (“Commencement Date”) and end on January 4, 2013 (“Termination Date”). This
agreement shall automatically be extended for additional one year terms beyond
the Termination Date (the “Extended Termination Date”) or the then current
Extended Termination Date unless at least 30 calendar days prior to the
Termination Date or the then current Extended Termination Date, Executive or the
Company shall have given written notice that he or it does not wish to extend
the Agreement.

2. Employment. During the Term (and any extension thereof) Executive shall be
employed as and hold the title of Chief Executive Officer (“CEO”) and President.
Executive, in his capacity as President and CEO will have the full range of
executive duties and responsibilities that are customary for public company CEO
positions. Executive currently serves as Chairman of the Company’s Board of
Directors. So long as Executive remains CEO, he shall be the Chairman of the
Board unless separation of the positions of Chairman and CEO is required by
majority vote of the Company’s shareholders or otherwise mandated by law or
regulation applicable to all public companies, or by the listing requirements of
the exchange or trading system on which the Company’s Common Stock is listed for
trading.

3. Salary. The Company shall pay Executive salary at an annual rate of
$500,000.00 less applicable deductions (the “Base Salary”). Such Base Salary
will be reviewed by the Compensation Committee of the Board at least annually
but may not be decreased without consent of Executive. At the end of each full
year of this Agreement, the Base Salary shall be increased by a percentage not
less than the percentage increase in the Consumer Price Index during the
preceding year, provided, that the increase set forth in this sentence shall
never be less than zero. For purposes of this Agreement, the “Consumer Price
Index” as of any particular date means the Consumer Price Index for Urban Wage
Earners and Clerical Workers, Los Angeles/Anaheim/ Riverside CMSA, all items, in
respect of the month immediately preceding such particular date, published by
the U.S. Department of Labor, Bureau of Labor Statistics, or if such index is no
longer published, the U.S. Department of Labor’s most comprehensive official
index then in use that most nearly corresponds to the index named above.

4. Annual Bonus Opportunity. Executive shall be eligible for an annual cash
bonus (“Bonus”) opportunity which shall be targeted at no less than 65% of the
Base Salary. The actual amount of any annual Bonus shall be determined by the
Board of Directors based upon performance criteria that will be established by
the Compensation Committee of the Board of Directors after consultation with you
each year. The Bonus, if any, shall be paid in full as soon as the relevant
information is reasonably available but in no event later than 74 days following
the end of the Company’s fiscal year in which earned.

5. Equity Grant; Retirement Benefit.

(a) The Compensation Committee and the Board of Directors of the Company
previously approved, and on December 30, 2009, the Company granted to Executive
an equity award (the “Award”) under the Company’s 2005 Equity Incentive Plan (as
it may be amended from time to time, the “Plan”) consisting of a non-qualified
stock option to purchase an aggregate of 232,702 shares of Company common stock
at an exercise price of $18.86 per share, which award is evidenced by the
Company’s standard form of non-qualified stock option agreement (and related
Notice of Grant and Grant Summary) and having terms consistent with the
provisions of this Agreement (collectively, the “Option Agreement”). Subject to
the additional vesting and other provisions of Section 5(b) below and



--------------------------------------------------------------------------------

notwithstanding anything to the contrary contained in the Option Agreement,
(i) the Award shall vest in full on the third yearly anniversary of the
Commencement Date (the “Vesting Date”), and (ii) any option included in the
Award shall be exercisable by Executive at any time after vesting and shall
expire on the tenth yearly anniversary of the grant date (the “Expiration
Date”).

(b) Notwithstanding anything to the contrary contained in this Agreement or the
Option Agreement:

(i) if Executive’s employment is terminated prior to the Vesting Date as a
result of any Pro Rata Acceleration Trigger (as defined below), the Award shall
immediately vest on a pro rata basis determined by multiplying the total number
of option shares subject to the Award by a fraction (the “Pro Rata Vesting
Percentage”), the denominator of which is 36 and the numerator of which is the
number of completed calendar months from the Commencement Date to the date of
the Acceleration Trigger. “Pro Rata Acceleration Trigger” shall mean the death
or Disability of Executive. “Disability” shall mean Executive’s incapacity due
to physical or mental illness which has resulted in him being absent from the
full time performance of substantially all of his material duties with the
Company for 90 consecutive days or 180 days total within any 12-month period, as
determined in good faith by the Board of Directors;

(ii) if Executive’s employment is terminated prior to the Vesting Date as a
result of any Acceleration Trigger (as defined below), the Award shall
immediately vest in full and Executive will have twelve (12) months following
termination of his service to the Company as an employee or member of the Board
of Directors to exercise the Award (but not beyond the Expiration Date).
“Acceleration Trigger” shall mean (1) a termination of Executive by the Company
without Cause (as defined in Section 7 of this Agreement) other than as a result
of Executive’s death or Disability, or (2) a resignation by Executive for Good
Reason (as defined in Section 7 of this Agreement);

(iii) in the event Executive’s employment is terminated by the Company for
Cause, or Executive voluntarily resigns without Good Reason (in each case other
than by reason of death or Disability), or Executive refuses to serve, declines
nomination or voluntarily resigns as a member of the Board of Directors (other
than in connection with a resignation for Good Reason, death or Disability), the
unvested portion of the Award shall not become exercisable and shall immediately
terminate;

(iv) in the event Executive dies or becomes Disabled, Executive (or his estate
or designated representative) shall have twelve (12) months to exercise the
Award to the extent it had become vested on or before the date of death or
Disability (but not beyond the Expiration Date), after which time the Award
shall expire;

(v) in the event Executive is terminated for Cause (or his service as a member
of the Board of Directors is terminated for Misconduct as defined in
Section 2(y)(viii) of the Plan) following the date on which the Award becomes
fully vested, the Award shall expire on the date of such termination;

(vi) in the event that Executive’s service as an employee or member of the Board
of Directors terminates for any reason other than as described in Sections
5(b)(ii), 5(b)(iv) or 5(b)(v) above, Executive shall have ninety (90) days to
exercise the vested portion of the Award (but not beyond the Expiration Date),
after which time the Award shall expire; and

(vii) the provisions of Section 9 of the Plan, as it may be amended from time to
time, shall apply to the Award; provided, however, notwithstanding anything to
the contrary contained in Section 9(a)(iii) of the Plan, Executive will not be
Accelerated (as defined in the Plan) if his Active Status (as defined in the
Plan) is terminated within one year after a Change of Control (as defined in the
Plan) for Cause or as a result of his resignation (other than as a result of his
death or Disability) without Good Reason.

 

2



--------------------------------------------------------------------------------

(c) In addition to all amounts otherwise payable under this Agreement and
subject to the additional vesting and other provisions of Sections 5(d) and 5(e)
below, the Company shall pay the Executive, during his lifetime or in the event
of his death Executive’s designated beneficiary or his estate if no beneficiary
is designated, an annual retirement benefit in the annual amount of one hundred
twenty-five thousand dollars ($125,000) per year for a period of five (5) years
(the “Retirement Benefit”) payable in equal monthly installments, and
Executive’s right to receive the Retirement Benefit shall vest in full on the
Vesting Date (as defined above).

(d) Notwithstanding anything to the contrary contained in this Agreement:

(i) if Executive’s employment is terminated prior to the Vesting Date as a
result of any Pro Rata Acceleration Trigger (as defined above), the Retirement
Benefit shall immediately vest on a pro rata basis with the annual payment being
determined by multiplying $125,000 by the Pro Rata Vesting Percentage (as
defined above);

(ii) if Executive’s employment is terminated prior to the Vesting Date as a
result of any Acceleration Trigger (as defined above), the Retirement Benefit
shall immediately vest in full; and

(iii) in the event Executive’s employment is terminated by the Company for Cause
or Executive voluntarily resigns without Good Reason (in each case other than by
reason of death or Disability), or Executive refuses to serve, declines
nomination or voluntarily resigns as a member of the Board of Directors (other
than in connection with a resignation for Good Reason, death or Disability)
prior to the Vesting Date, Executive shall not be entitled to any Retirement
Benefit.

(e) Payment of the Retirement Benefit shall commence on the first regular
Company payroll date (but no later than thirty days) following Executive’s
Separation from Service (as defined below) or, if earlier, Executive’s
“Qualifying Disability” (as defined in Treasury Regulation
Section 1.409A-3(i)(4)(i)), subject to the provisions of Section 5(f) below
(which may require a six-month delay in the commencement of payment upon a
Separation from Service). Payment of the Retirement Benefit, to the extent
vested, shall be accelerated in the following events: (i) if, after Executive’s
Separation from Service or Qualifying Disability, a “Change in Control Event”
(as defined in Treasury Regulation Section 1.409A-2(i)(5)) occurs or Executive
dies, then the remaining installments shall be accelerated and paid in a lump
sum upon the earlier of such Change in Control Event or death; and (ii) if
Executive’s Separation from Service occurs on or within two years after a Change
in Control Event, the Retirement Benefit will be paid in a lump sum upon such
Separation from Service (subject to the provisions of Section 5(f) below). The
Retirement Benefit shall be payable from the general, unrestricted assets of the
Company, and the Executive shall be an unsecured general creditor of the
Company. The Company’s obligations hereunder are an unfunded, unsecured promise
to pay benefits in the future, and the Executive shall have no right or interest
in any specific assets of the Company by virtue of this obligation. No trust
shall be construed to have been created by this Section 5, nor shall any
fiduciary relationship be construed to exist between the Company and the
Executive. If the Company, in its sole discretion, elects to fund its
obligations to pay the Retirement Benefit through the purchase of one or more
insurance policies, the Executive shall have no rights in such policy or
policies, or the proceeds thereof. The Company shall be the sole owner and
beneficiary of said policy or policies, and shall hold all incidents of
ownership. The Retirement Benefit is nontransferable, and the Executive shall
not assign, transfer, or otherwise encumber any payments made hereunder except
for a properly executed written beneficiary designation. Any attempt to transfer
or assign benefits shall be null and void, and shall terminate the Company’s
obligations under this Agreement. The Company shall have the right to deduct and
pay over from all Retirement Benefit payments hereunder any federal, state,
local or employment taxes which it deems are required by law to be withheld with
respect to such payments.

 

3



--------------------------------------------------------------------------------

(f) For purposes of this Agreement, “Separation from Service” means a separation
from service as that term is used in Section 409A(a)(2)(i) of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations thereunder (the
“Code”). Notwithstanding any other provision hereof, if the Retirement Benefit
under this Section 5 is payable to Executive upon his Separation from Service,
then such payment shall be deferred until the date six months and one day
following such Separation from Service (or if earlier, the date of Executive’s
death) to the extent necessary to avoid adverse tax consequences under
Section 409A of the Code, and if such payments are required to be so deferred,
the first payment shall be in an amount equal to the total amount to which
Executive would otherwise have been entitled to during the period following the
date of Separation from Service if the deferral had not been required.
Subsequent payments shall be made in accordance with the dates and terms set
forth herein.

6. Benefits.

(a) Executive shall be entitled to paid vacation and business expense
reimbursement in accordance with the Company’s policies. Executive shall also be
entitled to participate with other similarly situated executive officers of the
Company based on position, tenure and salary in any plan of the Company relating
to health insurance, stock purchases, pension, thrift, profit sharing, life
insurance, disability insurance, education, or other retirement or executive
benefits that the Company has adopted or may hereafter adopt for the benefit of
its executive officers.

(b) Executive shall be entitled to a car allowance of $1,800 per month;
provided, however, that the Company may, with the Executive’s consent,
substitute a company-provided leased vehicle in lieu of the car allowance so
long as the Company expense associated with such lease vehicle (lease payments,
license, taxes and insurance) does not exceed $1,800 per month.

(c) Executive shall be reimbursed for his reasonable legal fees incurred in
connection with negotiating and drafting this agreement up to a maximum of
$13,000.

(d) The Company shall pay all unreimbursed out-of-pocket costs associated with
an annual physical examination of Executive, such amount not to exceed $3,000
per year.

7. Termination; Severance.

(a) Executive’s employment may be terminated by the Company at any time with or
without Cause by delivery of written notice of termination to Executive. At the
request of the Board, Executive agrees to resign from his position as a director
of the Company within 24 hours after termination of his employment for any
reason.

(b) Subject to the provisions of Sections 7(c) and (d) below, in the event the
Company terminates Executive without Cause (for reasons other than his death or
Disability) or Executive resigns for Good Reason, in addition to any accrued but
unpaid compensation due to him under applicable law, any amounts required to be
paid to him pursuant to Section 5, any earned but unpaid Bonus for the fiscal
year ending immediately before the termination of employment, and any Other
Benefits (as defined below), he shall be entitled to receive the following:
(i) a lump sum cash payment thirty days following the date of his Separation
from Service equal to 100% of the Base Salary that would be due to Executive
between the date of termination of employment and the later of the Termination
Date or any Extended Termination Date, (ii) payment of the car allowance
described in Section 6(b) through the later of the Termination Date or any
Extended Termination Date, (iii) a lump sum cash payment thirty days following
the date of his Separation from Service equal to a pro rata portion (based on
the percentage of days employed for the year in question) of the Bonus for the
year in which the termination occurs in the event that the Board of Directors
reasonably and in good faith determines that Executive was on track to satisfy
the relevant performance criteria for such Bonus (the “Pro Rata Bonus Payment”),
(iv) if Executive is not covered by any other comprehensive group insurance, the
Company will reimburse Executive an amount equivalent to Executive’s COBRA
payments through the end of the Termination Date or Extended Termination Date,
as the case may be, or if less, the maximum term provided by COBRA for coverage
of Executive and his eligible dependents. It shall be a condition to receipt of
the consideration described in this Section 7(b) that Executive shall execute
the Company’s standard form of general release of the Company and its
affiliates.

 

4



--------------------------------------------------------------------------------

(c) In the event Executive resigns or voluntarily terminates his employment for
any reason (other than for Good Reason) or the Company terminates Executive’s
employment for Cause (in each case other than by reason of death or Disability),
in addition to any amounts required to be paid pursuant to Section 5, the
Company shall only be required to pay Executive (i) on the date it would have
been payable to Executive, any unpaid Base Salary and accrued vacation pay
earned prior to the date of Executive’s termination, (ii) any unpaid
reimbursements due Executive for expenses incurred by Executive prior to the
date of Executive’s termination, and (iii) any benefits that are required, or to
which Executive is entitled, under any plan, contract or arrangement maintained
by the Company as of the end of his employment; provided, however, nothing in
this clause (iii) shall require the continuation of such benefits following
termination unless such continuation is required under applicable law or the
specific terms of the plan, contract or arrangement (together, the “Other
Benefits”).

(d) In the event of termination as a result of the death or Disability of
Executive, in addition to any amounts required to be paid pursuant to Section 5,
the Company shall only be required to pay Executive (or his estate or designated
beneficiary) (i) on the date it would have been payable to Executive, any unpaid
Base Salary and accrued vacation pay earned prior to the date of Executive’s
termination, (ii) any unpaid reimbursements due Executive for expenses incurred
by Executive prior to the date of Executive’s termination, (iii) any earned but
unpaid Bonus for the fiscal year ending immediately before the termination of
employment, (iv) any Pro Rata Bonus Payment, and (v) any Other Benefits.

(e) For purposes of this Agreement, “Cause” shall mean (i) an act or acts of
dishonesty undertaken by Executive and intended to result in material personal
gain or enrichment of Executive or others at the expense of the Company,
(ii) gross misconduct that is willful or deliberate on Executive’s part and
that, in either event, is materially injurious to the Company, (iii) the
conviction of Executive of a felony, or (iv) the material breach of any terms
and conditions of this Agreement by Executive, which breach has not been cured
by Executive within 30 days after written notice thereof to Executive from the
Company. The cessation of employment by Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to Executive a copy of a
resolution, duly adopted by the affirmative vote of not less than a majority of
the entire non-employee membership of the Board (for the sake of clarity, not
including Executive) at a meeting of the Board called and held for such purpose
(after reasonable notice to Executive and an opportunity for him, together with
his counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board, one or more causes for termination exist under this
Section 7(e), and specifying the particulars thereof in detail.

(f) For purposes of this Agreement, “Good Reason” shall mean:

(i) any removal of Executive from his current office (which shall not be deemed
to include his role as Chairman if the positions of Chairman and CEO are
required to be separated by majority vote of the Company’s shareholders or
otherwise mandated by law or regulation applicable to all public companies, or
by the listing requirements of the exchange or trading system on which the
Company’s Common Stock is listed for trading), or any failure by the Company to
nominate or seek re-election of Executive to the Board of Directors (or as
Chairman of the Board of Directors, unless the positions of Chairman and CEO are
required to be separated by majority vote of the Company’s shareholders or
otherwise mandated by law or regulation applicable to all public companies, or
by the listing requirements of the exchange or trading system on which the
Company’s Common Stock is listed for trading), except in connection with
termination of Executive’s employment for death, Disability, Cause or his
voluntary resignation;

 

5



--------------------------------------------------------------------------------

(ii) any involuntary material reduction in Executive’s then-current Base Salary
or any involuntary material reduction in Executive’s comprehensive benefit
package (other than changes, if any, required by group insurance carriers
applicable to all persons covered under such plans or changes required under
applicable law);

(iii) the assignment to Executive of duties that represent or constitute a
material adverse change in Executive’s position, duties, responsibilities and
status with the Company;

(iv) an involuntary material adverse change in Executive’s authorities or
reporting responsibilities; except in connection with the termination of
Executive’s employment for Cause, upon the Disability or death of Executive, or
upon the voluntary resignation by Executive;

(v) a relocation of the Company’s principal executive offices to a location that
is more than 50 miles from the location of the Company’s principal executive
offices as of the date of this Agreement that was not recommended by the
Executive to the Board; or

(vi) the material breach of any terms and conditions of this Agreement by the
Company, including without limitation Section 13;

provided, however, that a termination shall not be considered for Good Reason
unless Executive has given notice to the Company of the event constituting Good
Reason within ninety (90) days of the initial occurrence thereof, such event has
not been cured by the Company within thirty (30) days after written notice
thereof to the Company from Executive, and Executive resigns no later than 180
days after the initial occurrence of such event.

(g) Notwithstanding any other provision hereof, any amounts payable to Executive
under this Section 7 during the first six months and one day following the date
of Executive’s Separation from Service pursuant to this Section 7 that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code, shall be deferred until the date six months and one day following
such Separation from Service (or if earlier, the date of Executive’s death) to
the extent necessary to avoid adverse tax consequences under Section 409A, and
if such payments are required to be so deferred, the first payment shall be in
an amount equal to the total amount to which Executive would otherwise have been
entitled to during the period following the date of Separation from Service if
the deferral had not been required. Subsequent payments shall be made in
accordance with the dates and terms set forth herein.

8. Covenants.

(a) Confidential Information. During the term of this Agreement and thereafter,
Executive shall not, except as may be required to perform his duties hereunder
or as required by applicable law or court order, disclose to others for use,
whether directly or indirectly, any Confidential Information regarding the
Company. “Confidential Information” shall mean information about the Company,
its subsidiaries and affiliates, and their respective clients and customers that
is not available to the general public or that does not otherwise become
available to the general public, and that was learned by Executive in the course
of his employment by the Company, including, without limitation, any data,
formulae, recipes, methods, information, proprietary knowledge, trade secrets
and client and customer lists and all papers, resumes, records and other
documents containing such Confidential Information. Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to the Company, and that such information gives the Company a competitive
advantage. Upon the termination of his employment, Executive will promptly
deliver to the Company all documents, maintained in any format, including
electronic or print, (and all copies thereof) in his possession containing any
Confidential Information.

 

6



--------------------------------------------------------------------------------

(b) Noncompetition. Except as otherwise provided herein, Executive agrees that
during the term of this Agreement he will not, directly or indirectly, without
the prior written consent of the Company, provide consulting services with or
without pay, or own, manage, operate, join, control, participate in, or be
connected as a stockholder, partner, or otherwise with any business, individual,
partner, firm, corporation, or other entity which is then in competition with
the Company or any present affiliate of the Company in the industry of owning or
operating full-menu table service casual dining restaurants; provided, however,
that the “beneficial ownership” by Executive, either individually or as a member
of a “group,” as such terms are used in Rule 13d under the Securities Exchange
Act of 1934, of not more than 5% of the voting stock of any corporation shall
not be a violation of this Agreement. Notwithstanding the foregoing, Executive
shall be permitted to maintain the ownership interests and directorship approved
by the Company’s Board prior to the Commencement Date so long as they do not
interfere with the performance of his duties and do not constitute competitive
activities.

(c) Right to Company Materials. Executive agrees that all styles, designs,
recipes, lists, materials, books, files, reports, correspondence, records, and
other documents (“Company Material”) used, prepared, or made available to
Executive, shall be and shall remain the property of the Company. Upon the
termination of his employment and/or the expiration of this Agreement, all
Company Materials shall be returned immediately to the Company, and Executive
shall not make or retain any copies thereof.

(d) Non-solicitation. Executive understands and agrees that in the course of
employment with the Company, Executive will obtain access to and/or acquire
Company trade secrets, including Confidential Information, which are solely the
property of the Company. Therefore, to protect such trade secrets, Executive
promises and agrees that during the term of this Agreement, and for a period of
two years thereafter, he will not actively solicit or assist or instruct others
in soliciting any employees, customers, franchisees, landlords, or suppliers of
the Company or any of its present or future subsidiaries or affiliates, to
divert their employment or business to or with any individual, partnership,
firm, corporation or other entity then in competition with the business of the
Company, or any subsidiary or affiliate of the Company. The Company acknowledges
in this regard that its customers, landlords and suppliers do have existing
relationships and likely will have future relationships with the Company’s
direct and indirect competitors in the restaurant industry in the ordinary
course of their activities. For purposes of this Section 8, “solicit” shall not
include general advertisements or other communications in any media not targeted
specifically at such employees, customers, franchisees, landlords, or suppliers,
and any responses by such persons thereto.

(e) Non-disparagement. Except for statements of fact, internal Company
communications relating to the performance of the Company, disclosures required
under applicable law or in connection with any legal proceedings with respect to
which Executive is a party or witness, Executive will not make any disparaging
remarks regarding the Company at any time during or after the termination of his
employment with the Company. Except for statements of fact, internal
communications relating to the performance of Executive, and disclosures
required under applicable law or in connection with any legal proceedings with
respect to which the Company is a party or witness, the Company will not make
any disparaging remarks regarding Executive at any time during or after the
termination of his employment with the Company.

9. Code Sections 280G and 409A.

(a) Notwithstanding any other provision of this Agreement, in the event that
Executive becomes entitled to receive or receives any payments, options, awards
or benefits (including, without limitation, the monetary value of any non-cash
benefits and the accelerated vesting of stock options or restricted stock) under
this Agreement or under any other plan, agreement or arrangement with the
Company, from any person whose actions result in any change described in Code
Section 280G(b)(2)(A)(i) (a “Section 280G Transaction”) or from any person
affiliated with the Company or such person (collectively, the “Payments”) that
may separately or in the aggregate constitute “parachute payments” within the
meaning of Code Section 280G and it is determined that, but for this

 

7



--------------------------------------------------------------------------------

Section 9(a), any of the Payments will be subject to any excise tax pursuant to
Code Section 4999 or any similar or successor provision (the “Excise Tax”), the
Company shall pay to Executive either (i) the full amount of the Company
Payments (as defined below) or (ii) an amount equal to the Company Payments (as
defined below), reduced by the minimum amount necessary to prevent any portion
of the Payments from being an “excess parachute payment” (within the meaning of
Code Section 280G) (the “Capped Payments”), whichever of the foregoing amounts
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of Payments notwithstanding that all or some portion of the Payments may
be subject to the Excise Tax. For purposes of determining whether Executive
would receive a greater after-tax benefit from receipt of the Capped Payments
than from receipt of the full amount of the Payments, (i) there shall be taken
into account any Excise Tax and all applicable federal, state and local taxes
required to be paid by Executive in respect of the receipt of such payments and
(ii) such payments shall be deemed to be subject to federal income taxes at the
highest rate of federal income taxation applicable to individuals that is in
effect for the calendar year in which the benefits are to be paid, and state and
local income taxes at the highest rate of taxation applicable to individuals in
the state and locality of employee’s residence on the effective date of the
Section 280G Transaction, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes (as
determined by assuming that such deduction is subject to the maximum limitation
applicable to itemized deductions under Code Section 68 and any other
limitations applicable to the deduction of state and local income taxes under
the Code).

(b) In the event that Section 9(a) applies and a reduction is required to be
applied to the Company Payments thereunder, the Company Payments shall be
reduced by the Company in its reasonable discretion in the following order and
in a manner that complies with Code Section 409A (as determined by the Company):
(i) reduction of any cash payments otherwise payable to Executive that are
exempt from Code Section 409A; (ii) reduction of any cash payments otherwise
payable to Executive that are subject Code Section 409A on a pro-rata basis or
such other manner that complies with Code Section 409A, as determined by the
Company, (iii) cancellation of accelerated vesting of equity awards (other than
stock options) that are exempt from Code Section 409A; (iv) cancellation of
accelerated vesting of stock options that are exempt from Code Section 409A; and
(v) reduction of any other payments and benefits otherwise payable to the
Executive by the Company on a pro-rata basis or such other manner that complies
with Code Section 409A, as determined by the Company. If acceleration of vesting
of Executive’s stock options or other equity awards is to be reduced pursuant to
clauses (iii) or (iv) of the immediately preceding sentence, such acceleration
of vesting shall be accomplished by first canceling such acceleration for the
vesting installment that will vest last and continuing to the extent necessary
by canceling such acceleration for the next vesting installment with the latest
vesting. For purposes of this Section 9, the term “Company Payments” means any
payments, options, awards or benefits (including, without limitation, the
monetary value of any non-cash benefits and the accelerated vesting of stock
options or restricted stock) under this Agreement or under any other plan,
agreement or arrangement with the Company.

(c) All calculations and determinations under this Section 9, including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities, shall be made by an accounting firm
selected by the Company and reasonably acceptable to Executive which is
designated as one of the four largest accounting firms in the United States (the
“Accounting Firm”). All determinations made by the Accounting Firm under this
Section 9 shall be conclusive and binding on both the Company and Executive, and
the Company shall cause the Accounting Firm to provide its determinations and
any supporting calculations with respect to Executive to the Company and
Executive. The Company shall bear all fees and expenses charged by the
Accounting Firm in connection with its services. For purposes of making the
calculations and determinations under this Section 9, after taking into account
the information provided by the Company and Executive, the Accounting Firm may
make reasonable, good faith assumptions and approximations concerning the
application of Code Sections 280G and 4999. The Company and Executive shall
furnish the Accounting Firm with such information and documents as the
Accounting Firm may reasonably request to assist the Accounting Firm in making
calculations and determinations under this Section 9.

 

8



--------------------------------------------------------------------------------

(d) The parties agree that all provisions of this Agreement are intended to
meet, and to operate in accordance with, in all material respects, the
requirements of paragraphs (2), (3), and (4) of Section 409A(a) of the Code, and
any guidance from the Department of Treasury or Internal Revenue Service
thereunder, but only to the extent any compensation or benefits provided
hereunder are not excepted or excluded from such requirements pursuant to the
short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. In this regard
each severance payment under Section 7 of this Agreement shall be treated as a
separate payment for purposes of Section 409A of the Code. Where ambiguity or
uncertainty exists, this Agreement shall be interpreted in a manner which would
qualify any compensation payable hereunder to satisfy the requirements for
exception to or exclusion from Section 409A and the taxes imposed thereunder. In
the event either party reasonably determines any item payable by the Company to
the Executive pursuant to this Agreement that is not subject to a substantial
risk of forfeiture would not meet, or is reasonably likely not to meet, the
requirements of paragraphs (2), (3) and (4) of Section 409A, or to qualify as
excepted or excluded from Section 409A, such party shall notify the other in
writing. Any such notice shall specify in reasonable detail the basis and
reasons for such party’s determination. The parties agree to negotiate in good
faith the terms and conditions of an amendment to this Agreement and to avoid
the inclusion of such item in a tax year before the Executive’s actual receipt
of such item of income; provided, however, nothing in this Section 21 shall be
construed or interpreted to require the Company to increase any amounts payable
to the Executive pursuant to this Agreement or to consent to any amendment that
would materially and adversely change the Company’s financial, accounting or tax
treatment of the payments to the Executive under this Agreement. Any item
payable under this Agreement that the Company reasonably determines is subject
to Section 409A(a)(2)(B)(i) of the Code, shall not be paid or commence to be
paid before the later of (a) six months after the date of the Executive’s
Separation from Service and (b) the payment date or commencement date specified
in this Agreement for such item.

Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A of
the Code shall be paid or provided to Executive only upon a Separation from
Service.

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement is
determined to be subject to Section 409A of the Code, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.

10. Indemnity. The Company shall to the extent permitted and required by law,
indemnify and hold Executive harmless from costs, expense or liability arising
out of or relating to any acts or decisions made by Executive in the course of
his employment to the same extent the Company indemnifies and holds harmless
other officers and directors of the Company in accordance with the Company’s
established policies. This indemnity shall include, without limitation,
advancing Executive attorneys fees to the fullest extent permitted by applicable
law. The Company agrees to continuously maintain directors and officers’
liability insurance with reasonable limits of coverage at least equal to those
in effect on the Commencement Date (unless Executive has voted in favor of a
reduction in such coverage as a member of the Board of Directors or has
implemented a reduction in his capacity as an executive officer of the Company
without a vote of the Board of Directors) and to include Executive within said
coverage while Executive is employed by the Company and for at least six
(6) years after the termination of Executive’s employment by the Company.

 

9



--------------------------------------------------------------------------------

11. Amendments; Entire Agreement. No amendment or additions to this Agreement
shall be binding unless in writing and signed by both parties hereto.

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. Assumption by Successor. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes this Agreement by operation of law, or otherwise

14. Arbitration. Except as provided herein, any controversy or claim arising out
of or relating in any way to this Agreement or the breach thereof, or
Executive’s employment and any statutory claims including all claims of
employment discrimination shall be subject to private and confidential
arbitration in Orange County, California in accordance with the laws of the
State of California. The arbitration shall be conducted in a procedurally fair
manner by a mutually agreed upon neutral arbitrator selected in accordance with
the National Rules for the Resolution of Employment Disputes (“Rules”) of the
American Arbitration Association or if none can be mutually agreed upon, then by
one arbitrator appointed pursuant to the Rules. The arbitration shall be
conducted confidentially in accordance with the Rules. The arbitration fees
shall be paid by the Company. Each party shall have the right to conduct
discovery including depositions, requests for production of documents and such
other discovery as permitted under the Rules or ordered by the arbitrator. The
statute of limitations or any cause of action shall be that prescribed by law.
The arbitrator shall have the authority to award any damages authorized by law
for the claims presented including punitive damages and shall have the authority
to award reasonable attorneys fees to the prevailing party in accordance with
applicable law. The decision of the arbitrator shall be final and binding on all
parties and shall be the exclusive remedy of the parties. The award shall be in
writing in accordance with the Rules, and shall be subject to judicial
enforcement in accordance with California law. Notwithstanding anything to the
contrary contained in this Section 19, nothing herein shall prevent or restrict
the Company or Executive from seeking provisional injunctive relief from any
forum having competent jurisdiction over the parties.

15. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement supersedes any prior oral or written agreements
between the parties relating to the subject matter hereof including, without
limitation, Executive’s Employment Agreement, dated as of January 12, 2005. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of California without regard to its conflicts of law principles.

[Signature page immediately follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first indicated above.

 

BJ’S RESTAURANTS, INC. By:  

/s/    GREG LEVIN

  Greg Levin, Chief Financial Officer By:  

/s/    PETER A. BASSI

  Peter A. Bassi, Lead Independent Director EXECUTIVE:

/s/    GERALD W. DEITCHLE

GERALD W. DEITCHLE

 

11